Decided February 21, 1942.
Since the alternative writ was issued in the above entitled matter returnable on February 25, 1942, Dottie Enochs, the plaintiff in the divorce action, has made application to this court for attorney's fees to enable her to resist the supervisory control proceedings in this court, alleging that she is the real party in interest and that she is without money of her own with which to employ an attorney to represent her before this court. Her application asks that the proceedings in this court on the alternative writ of supervisory control be stayed until provision is made for attorney's fees as requested by her.
The application for attorney's fees under the practice prevailing in this state should be made to the district court. This court so indicated in Bordeaux v. Bordeaux, 29 Mont. 478,75 P. 359, where the case had reached this court on appeal, and *Page 612 
we see no reason for a different holding when the case comes here by way of supervisory control. This court, in order to enable the applicant to present her application to the trial court, hereby changes the return day on the alternative writ from February 25th to March 20th, 1942.